Citation Nr: 0209648	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  00-18 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a disability 
claimed as residuals of a dislocated left leg or a left knee 
disability.

2.  Entitlement to service connection for residuals of a 
stroke, high fever and passing out.

3.  Entitlement to service connection for a skin condition, 
claimed as body sores, growth under the arms, cysts on the 
spine and a growth on the penis.

4.  Entitlement to service connection for blindness secondary 
to thyroid growth.

5.  Entitlement to service connection for a psychiatric 
disability, claimed as secondary to a thyroid condition.

6.  Entitlement to service connection for a throat condition, 
to include thyroid nodule, claimed as secondary to radiation 
exposure.

7.  Entitlement to service connection for a left hand 
disability.

8.  Entitlement to service connection for residuals of Asian 
flu.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1957 to June 
1960.  

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a December 1999 rating decision which 
denied service connection for the disabilities at issue.  

This case was previously before the Board in January 2002, at 
which time it was remanded to insure due process, to include 
affording the veteran the opportunity to appoint a new 
representative after his former representative declined to 
represent him and the opportunity to testify at a personal 
hearing.  In February 2002, the veteran appointed The 
American Legion as his representative.  In March 2002, the 
veteran testified at a videoconference hearing chaired by the 
undersigned.  The case is now before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  The service medical records are negative for complaints 
or findings of a left leg or left knee disability.  Any 
current left leg or left knee disability, to include 
arthritis of the left knee, was first present many years 
after service.

2.  There is no evidence that any current left leg or left 
knee disability is related to the veteran's service.

3.  A stroke was initially documented many years after 
service and has not been medically demonstrated to be related 
to the veteran's service.

4.  Tinea versicolor was shown on the separation examination.  
There is no medical evidence that any skin condition other 
than a cyst on the back currently exists.

5.  A cyst on the back was initially documented many years 
following service and has not been medically related to the 
veteran's service.

6.  Blindness was not present during service and there is no 
evidence that the veteran is currently blind.

7.  A psychiatric disability was initially demonstrated many 
years after service; there is no evidence that such is 
related to service.

8.  The veteran was not exposed to radiation during service.

9.  The service medical records are negative for complaints 
or findings pertaining to a thyroid condition; any current 
thyroid condition has not been demonstrated to be related to 
service.

10.  A left hand disability was not shown in service, and has 
not been documented following the veteran's discharge from 
service.

11.  The veteran had one episode of flu during service; no 
residuals thereof are currently demonstrated.


CONCLUSIONS OF LAW

1.  Residuals of a dislocated left leg or a left knee 
disability were not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991).

2.  Residuals of a stroke were not incurred in or aggravated 
active service; nor may a cerebrovascular accident be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001).

3.  A skin condition, claimed as body sores, growth under the 
arms, cysts on the spine and a growth on the penis, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. § 3.303(b) (2001).

4.  Blindness secondary to thyroid growth was not incurred in 
or aggravated by active service, nor is it proximately due to 
or the result of a service-connected disease or injury.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.310(a) (2001).

5.  A psychiatric disability was not incurred in or 
aggravated by active service, nor is it proximately due to or 
the result of a service-connected disease or injury.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.310(a) (2001).

6.  A throat condition, to include a thyroid nodule claimed 
as secondary to radiation exposure, was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.311 (2001); 38 C.F.R. § 3.309 [as amended by 67 Fed. 
Reg. 3612 - 3616 (January 25, 2002)].

7.  A left hand disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131 (West 1991).

8.  Residuals of Asian flu were not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for a variety of claimed 
disabilities, which he contends are related to his military 
service over 40 years ago.

In the interest of clarity, the Board will initially address 
the matter of whether this case has been properly developed 
for appellate purposes.  The Board will then move on to a 
discussion of the merits of the veteran's claim.

The VCAA - duty to notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)].  This law redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45, 620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

In this case, the 17 page September 2000 statement of the 
case apprised the veteran of the law applicable in 
adjudicating the appeal, specifically and in great detail.  
As such, the Board finds that the correspondence clearly 
satisfied VA's duty to notify the veteran of the information 
and evidence necessary to substantiate his claim.  

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA and private treatment records.  The 
veteran has not indicated that there is any additional 
evidence that could be obtained.  

As will be discussed in greater detail below, the Board 
believes that development of this case under the provisions 
of 38 C.F.R. § 3.311 is unwarranted because radiation 
exposure has not been demonstrated to have occurred in 
service.

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
notes that the veteran has testified at hearings before a 
hearing office at the RO in November 2000 and before the 
undersigned in March 2002.  

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  

Pertinent law and regulations

Service connection - in general

Service connection may be granted for disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1131.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
cerebrovascular disease or arthritis becomes manifest to a 
degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (2001).

Radiation claims

Certain diseases are also statutorily presumed to have been 
incurred in service by radiation-exposed veterans; thyroid 
cancer is one of those diseases.  See 38 U.S.C.A. § 1112; 
38 C.F.R. § 3.309(d) [as amended by 67 Fed. Reg. 3612 - 3616 
(January 25, 2002)].  In the alternative, if the veteran can 
show that he was a "radiation-exposed veteran" who 
subsequently developed a radiogenic disease, and such disease 
first became manifest within the period specified in 38 
C.F.R. § 3.311(b)(5), the claim will be referred to the Under 
Secretary for Benefits for consideration of whether sound 
scientific and medical evidence supports the conclusion it is 
at least as likely as not that the veteran's disease resulted 
from exposure to radiation in service.  The Under Secretary 
for Benefits may request an advisory medical opinion from the 
Under Secretary for Health.  See 38 C.F.R. § 3.311(b) and 
(c).  The term "radiogenic disease" includes non-malignant 
thyroid nodular disease.  See 38 C.F.R. § 3.311(b)(2).  

Pursuant to the provisions in 38 C.F.R. § 3.311(e), several 
factors must be considered in determining whether a veteran's 
disease resulted from exposure to ionizing radiation in 
service, to include: 1) the probable dose, in terms of dose 
type, rate and duration as a factor in inducing the disease; 
2) the relative sensitivity of the involved tissue to 
induction, by ionizing radiation, of the specific pathology; 
3) the veteran's gender and pertinent family history; 4) the 
veteran's age at time of exposure; 5) the time-lapse between 
exposure and onset of the disease; and 6) the extent to which 
exposure to radiation, or other carcinogens, outside of 
service may have contributed to development of the disease.  

Service connection may be granted under 38 C.F.R. § 3.303(d) 
when it is established that the disease diagnosed after 
discharge is the result of exposure to ionizing radiation 
during active service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is 'an approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual background

The veteran's service medical records disclose assorted 
isolated entries during the course of his enlistment in the 
late 1950s.  He was treated for the flu in August 1957 and 
was returned to duty, fit for same, three days later.  He 
complained of a fever and a feeling of being "beat" in 
January 1958.  Multiple blisters on the soles of both feet 
were noted in September 1958.  That same month, he was 
referred to the ear, nose and throat clinic with a history of 
having had repeated sore throats and ear infections.  Later 
in September 1958, the veteran underwent a routine 
tonsillectomy.  He was discharged to duty early the following 
month.  He had warts on his penis removed in March 1959.  The 
service medical records also reveal that the veteran 
requested to see a psychiatrist for personal reasons in 
January 1960.  On the separation examination in June 1960, a 
psychiatric evaluation was normal.  Tinea versicolor on the 
chest was reported.  

There is no pertinent medical evidence for several decades 
after the veteran left military service.

The medical evidence following service includes private and 
VA medical records.  This evidence reflects, in part, 
treatment for some of the disabilities for which the veteran 
seeks service connection.  The veteran was seen by a private 
physician in February 1994 and it was reported that he had a 
left thyroid nodule and depression.  He underwent a left 
thyroid lobectomy and isthmectomy in July 1994.  During the 
hospitalization, he reported a history of radiation exposure 
in service in Nevada.  The pathology report revealed a 
diagnosis of follicular neoplasm.

When admitted to a private hospital in February 1994, the 
veteran related that he saw a psychiatrist in service when he 
was "debriefed" after going on sorties in Vietnam.  In 
August 1996, the veteran reported difficulty speaking, 
clumsiness and visual problems.  The diagnostic impression 
was cerebrovascular accident.  Additional records from this 
hospitalization note that the veteran was reportedly blind 
for a period of time, apparently following a closed head 
injury.  

The Board also notes that a pathology report in January 1997 
revealed epidermal  cysts on the back.  VA outpatient 
treatment records show that in January 1999, the veteran gave 
a history of Asian flu in 1957; and loss of vision, 
regurgitation, memory loss and loss of motor skills after 
radiation exposure while handling ammunition in 1960.  
Magnetic resonance imaging of the left knee in July 1999 
revealed osteoarthritis.  In January 2000, the veteran 
reported a history of a left knee injury in service when his 
knee was dislocated in a football game.  

Analysis

As noted by the Board above, the veteran seeks entitlement to 
service connection for a number of physical and psychiatric 
disabilities.  Although many of his contentions are unclear, 
he evidently relates his claimed disabilities to incidents of 
service, such as alleged radiation exposure and the flu.  

As an initial matter, the Board notes that it is obligated to 
review the entire record.  See 38 U.S.C.A. § 7104(a).  In the 
course of its review, the Board located a memorandum dated 
October 9, 2001 from the veteran's former representative to 
the RO in which the former representative withdrew as 
representative.  Attached to that memorandum and referenced 
therein was a letter from the veteran's former representative 
to the veteran which indicated, in essence, that the former 
representative had reviewed the file and was "left without 
supporting evidence and facts to argue to the Board of 
Veterans Appeals . . . ."

The Board wishes to make it clear that, while it cannot 
ignore this letter, it places no weight of probative value on 
it.  It is the Board's responsibility, and the Board's 
responsibility alone, to weigh the evidence and decide the 
claim.     

In order for a veteran to prevail on an issue involving 
direct service connection, there must be (1) medical evidence 
of a current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

With respect to Hickson element (1), it is now well-settled 
that in order to be considered for service connection, a 
claimant must first have a disability.  In Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), the Court noted that 
Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  See also Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection may not be granted 
unless a current disability exists].

The clinical evidence of record fails to demonstrate that the 
veteran is blind or that a left hand disability is present.  
Although service medical records establish that the veteran 
was treated for the flu on one occasion during service, there 
is no indication of any residual disability, either at the 
time or thereafter.  A wart on his penis was removed during 
service, and there was no clinical evidence of recurrence of 
warts thereafter.  At the time of the separation examination 
in June 1960, tinea versicolor was reported, but there is no 
evidence of its existence currently or for that matter at any 
time after service.  There was not during service or at any 
time after service any indication of a growth under the arms 
and cysts on the spine.  

The issues as certified on appeal also include "high fever 
and passing out".  It is unclear what the veteran is in fact 
contending.  If he is claiming that he had a high fever and 
passed out in service and has some residuals thereof at 
present, this appears to duplicate his contention that he has 
current residuals of the three day episode of the flu in 
1957, which was addressed by the Board immediately above.  To 
the extent that the veteran is currently claiming that he 
currently has high fever and passes out, this is not 
demonstrated in the record.  Moreover, a symptom alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999).  In any event, 
there is no evidence that these conditions, even assuming 
that they can be said to be disabilities, currently exist or 
if they do are related to the veteran's service over 40 years 
ago.

In sum, there is no current evidence that the veteran has 
blindness, any residuals of Asian flu, various growths and 
skin conditions (with the exception of cysts on the back, 
which will be discussed below) or a left hand disability.  
Hickson element (1), current disability, has not been 
satisfied and service connection for these disabilities is 
accordingly denied.  

As discussed immediately below, the recent medical evidence 
demonstrates that the veteran has several disabilities which 
he claims, to include stroke, a psychiatric disability, cysts 
on his back (although not on his spine as he claims) and a 
thyroid disability.  Hickson element (1) has therefore been 
satisfied as to those disabilities.  However, as explained 
immediately below, there is no evidence of in-service 
incurrence of those disabilities and no medical nexus 
evidence which serves to link these disabilities to service. 

The veteran had a cerebrovascular accident in 1996, decades 
after service.  Of significance is that when he was 
hospitalized for the cerebrovascular accident in August 1996, 
it was indicated that he had been in good health until two 
days earlier, when his symptoms of difficulty speaking and 
visual problems began.  There is no evidence which serves to 
link the veteran's stroke to his service, which ended in 
1960, or to any incident in service.  

The Board also notes that the veteran has been diagnosed with 
depression in recent years.  To the extent that a psychiatric 
disability has been attributed to any cause, the Board 
observes that when he was seen by a private psychiatrist in 
May 1994, it was noted that the veteran was depressed due to 
stresses in his life, including his separation from his wife, 
his job and alcohol abuse.  There was no suggestion that any 
current psychiatric disability is related to service.  

The Board observes that in February 1994, the veteran related 
that he saw a psychiatrist in service when he was 
"debriefed" after going on sorties in Vietnam.  Although as 
noted above the veteran's service medical records indicate 
that he requested to see a psychiatrist in January 1960 for 
"personal reasons", there is no indication of any psychiatric 
diagnosis rendered during service or for that matter for  
several decades after service.  Concerning the veteran's 
claim that he was involved in "sorties" in Vietnam, his 
service personnel records are utterly devoid of any reference 
to service in Vietnam.  His DD form 214 indicates that his 
overseas service was nil. Moreover, the veteran left service 
in June 1960, before United States military involvement in 
Vietnam.  See 38 C.F.R. § 3.2(f) [the Vietnam era began on 
February 28, 1961].   

The Board must determine the credibility and probative value 
of the evidence. 
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) and 
cases cited therein [holding that the Board has the duty to 
assess the credibility and weight to be given to the 
evidence].  In light of the other evidence of record, which 
indicates that the veteran served before the Vietnam era and 
did not leave the United States, the Board finds that the 
veteran's reference to "sorties in Vietnam" in connection to 
his seeking psychiatric help in 1960 are utterly incredible, 
and it places no value on the veteran's statement.  
Therefore, to the extent that the veteran was implying that 
his current psychiatric problems are due to service in 
Vietnam, the Board finds such statement to be lacking in 
probative value.  Cf. Samuels v. West, 11 Vet. App. 433, 436 
(1999) [where a veteran sought service connection for post- 
traumatic stress disorder, based upon multiple stressors 
occurring during "combat" in Vietnam, and the record clearly 
showed he had never served in Vietnam, no presumption of 
credibility attached to his statements of his in-service 
claimed stressors]. The Board observes in passing that this 
case is somewhat similar to Samuels.

In any event, there is of record no medical evidence which 
serves to link any psychiatric disability to the veteran's 
service, including his purported Vietnam service.  Service 
connection for a psychiatric disability is denied because 
Hickson elements (2) and (3), in-service incurrence of 
disease and medical nexus, are lacking. 

The Board additionally observes that the veteran has also 
been diagnosed with a personality disorder.  As noted above, 
this is not a disability for which service connection may be 
granted.  See 38 C.F.R. §§ 3.303, 4.9 and 4.127. 

The veteran has recently been found to have epidermal 
inclusion cysts of the back.  The cysts were first 
demonstrated many years after service, and there is no 
clinical evidence to link the cysts to service.   Hickson 
elements (2) and (3) are lacking as to this disability also. 

With respect to the claim for service connection for a left 
leg or left knee disability, recent medical evidence 
demonstrates that the veteran has osteoarthritis of the left 
knee.  Although he reported in January 2000 that he sustained 
a left knee injury during service, this is not confirmed by 
the service medical records.  There is a report of a medial 
collateral ligament injury to the right knee in December 
1958.  In any event, the June 1960 separation examination 
report reveals that both of the veteran's lower extremities 
were normal.

The left knee disability was first demonstrated many years 
after service and therefore many years after the one years 
presumptive period after service.  Moreover, left knee 
osteoarthritis has not been medically demonstrated to be 
related to the veteran's service.  Accordingly, Hickson 
elements (2) and (3) have not been met, and the veteran's 
claim of entitlement to service connection for a disability 
of the left lower extremity fails on that basis.  

The veteran asserts that he has a throat condition, to 
include a thyroid nodule, as a result of exposure to 
radiation in service.  The service medical records indicate 
that the veteran had sore throats in service, but this was 
associated with recurrent attacks of tonsillitis.  He 
underwent what was described as "a routine tonsillectomy" in 
September 1958.  His complaints subsequently ceased, and his 
separation physical examination was pertinently normal.  

As noted above, in July 1994, the veteran underwent a 
thyroidectomy due to a nodule on the left lobe of the 
thyroid.  The pathology report found no evidence of 
malignancy.  In reporting his history, the veteran indicated 
that "he did have radiation exposure while he was in the 
military of an unknown quantity in the deserts of Nevada in 
the late 1950s and early 1960s." 

The veteran has been unclear in describing his alleged 
radiation exposure.  In January 1999, he reported radiation 
exposure in connection with handling ammunition; no details 
were provided, and he has not been clear as to how he could 
be exposed to radiation while handling ammunition.  As noted 
in the paragraph immediately above, he has reported that he 
had been exposed to radiation in Nevada during service; 
again, no specific details of such exposure were provided by 
the veteran.  The Board also notes that in his September 2000 
substantive appeal, the veteran referred to his participation 
in "Operation Hood", and that this was where he was exposed 
to radiation.  In this regard, the Board points out that 
"Operation Hood" is not one of the tests listed in 38 C.F.R. 
§ 3.309(d).  

The Board finds the veteran's recent statements concerning 
alleged radiation exposure to be non-specific and self-
serving.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [although the Board must take into consideration the 
veteran's statements, it may consider whether self-interest 
may be a factor in making such statements].  Of particular 
concern is that "Operation Hood" , which was the only 
specific reference made by the veteran, is in fact not listed 
as a nuclear test.  

The Board has also taken into consideration the veteran's 
manifestly false statement concerning his purported service 
in Vietnam, discussed above in connection with his claim for 
service connection for a psychiatric disability.  In United 
States v. Phillips, 522 F.2d 388, 391 (8th Cir. 1975), it was 
held that jurors, as finders of fact, could be instructed 
that they were: 

. . .  the sole judges of the weight and 
credibility of the testimony and of the value 
to be given to each and any witness who has 
testified in the case.  In reaching a 
conclusion as to what weight and value you 
ought to give to the testimony of any witness 
who has testified in the case, you are 
warranted in taking into consideration the 
interest of the witness in the result of the 
trial; take into consideration his or her 
relation to any party in interest; his or her 
demeanor upon the witness stand; his or her 
manner of testifying; his or her tendency to 
speak truthfully or falsely, as you may 
believe, the probability or improbability of 
the testimony given; his or her situation to 
see and observe; and his or her apparent 
capacity and willingness to truthfully and 
accurately tell you what he or she saw and 
observed; and if you believe any witness 
testified falsely as to any material issue in 
this case, then you must reject that which 
you believe to be false, and you may reject 
the whole or any part of the testimony of 
such witness.  [emphasis added by the Board]  

The Board believes that in light of the veteran's manifestly 
false statement concerning his service in Vietnam and other 
obviously untrue contentions, such as his being blind, his 
vague statements concerning radiation exposure and the 
erroneous reference to "Operation Hood" are not to be 
believed.  There is no evidence in the veteran's claims 
folder, aside from his own statements, that he was exposed to 
radiation in service.  The Board discounts the veteran's 
statements that he participated in radiation-related activity 
and concludes that he was not exposed to radiation during 
service. 

With respect to the provisions of 38 C.F.R. § 3.311, as noted 
by the Board above the term "radiogenic disease" includes 
non-malignant thyroid nodular disease.  See 38 C.F.R. 
§ 3.311(b)(2).  The veteran had such disease, which became 
manifest more than 5 years after his claimed exposure to 
radiation.  However, the Board does not believe that exposure 
to radiation has been demonstrated in this case.  Any attempt 
to verify his alleged exposure would be fruitless.    

The Board additionally observes that the medical evidence 
clearly indicates that the veteran does not have a disability 
for which a statutory presumption under 38 C.F.R. § 3.303(d) 
(i.e. cancer of the thyroid) exists.  Thyroid malignancy was 
not identified.  In any event, in the absence of radiation 
exposure further inquiry under 38 C.F.R. § 3.309 would also 
be useless.   

With respect to secondary service connection, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998).

The Board observes that the veteran seeks service connection 
for certain disabilities, such as blindness and a psychiatric 
disability, as secondary to a thyroid disability.  However, 
as discussed immediately above service connection is denied 
for a thyroid condition and is not in effect for any other 
disability.  To the extent that that the veteran's claims are 
based on a theory of secondary service connection, they fail 
for no other reason than Wallin element (2) is lacking.  With 
respect to blindness, there is no evidence that the veteran 
is or ever was blind, so Wallin element (1), a current 
disability, is also lacking.

In short, the Board concludes that the weight of the evidence 
is against the veteran's claims for service connection for 
residuals of a dislocated left leg or disability of the left 
knee; a head condition with residuals of stroke, high 
temperatures and passing out; a skin condition, claimed as 
body sores, growth under the arms and cysts on the spine and 
a growth on the penis; blindness, secondary to a thyroid 
growth; a psychiatric disability; a throat condition, to 
include a thyroid nodule claimed as secondary to radiation 
exposure; a left hand disability; and residuals of Asian flu 
with fever.  His statements to the effect that he has these 
disabilities and that they are related to service constitute 
the main evidence supporting his claim.  Since the veteran is 
not a medical expert, he is not competent to express an 
opinion regarding either his medical conditions or any 
questions regarding medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

For the reasons and bases expressed above, the Board 
concludes that service connection for these disabilities is 
denied.


ORDER

Service connection for residuals of a dislocated left leg or 
a left knee disability is denied.

Service connection for residuals of a stroke, high fever and 
passing out is denied. 

Service connection for a skin condition, claimed as body 
sores, a growth under the arms, cysts on the spine and a 
growth on the penis is denied. 

Service connection for blindness secondary to thyroid growth 
is denied.

Service connection for a throat condition, to include a 
thyroid nodule claimed as secondary to radiation exposure is 
denied.

Service connection for a left hand disability is denied.

Service connection for residuals of Asian flu with fever is 
denied.



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

